Citation Nr: 1415768	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a spot on the brain, claimed as a possible residual of a cerebrovascular accident (stroke), including as secondary to sarcoidosis.

2.  Entitlement to service connection for asthma, including as secondary to sarcoidosis.

3.  Entitlement to service connection for residuals of a right eye tumor.

4.  Entitlement to service connection for a disability manifested by tooth and gum problems, to include loss of teeth and temporomandibular joint (TMJ) dysfunction.

5.  Entitlement to an increased (compensable) rating for the residuals of a fracture of the right index finger.

6.  Entitlement to an increased (compensable) rating for residuals of a fracture of the left little finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1979, followed by membership in the California Air National Guard (CAANG) and U.S. Air Force Reserve (USAFR).

These matters come before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina-which, in pertinent part, denied the benefits sought on appeal.

In June 2008, the Veteran testified before the undersigned at a hearing at the Board.  A transcript of the hearing testimony is in the claims file and has been reviewed.  

The appeal was remanded in September 2008, October 2011, and April 2013.

In October 2011, the Board issued a decision that partially granted the claim of entitlement to a compensable rating for residuals of a fracture of the right index finger and denied entitlement to a compensable rating for residuals of fracture of the left little finger.  In September 2013, pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).   The Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2008 hearing.  The Veteran elected to have the prior decision on those issues vacated and a new decision issued in its place.  This decision satisfies that request.

The October 2011 decision granted service connection for sarcoidosis, a left knee disability and a psychiatric disability.  Those decisions have not been vacated.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a stroke in early June 2001.  He was not in active service at the time.

2.  Asthma did not have its onset in active service, and it is neither causally related to or aggravated by service-connected sarcoidosis.

3.  A current eye tumor or its residuals have not been demonstrated.

4.  Other than teeth numbers 8 and 9, the Veteran's loss of teeth by extraction was not due to trauma or bone loss.  The evidence of record shows no current TMJ disorder.

5.  The Veteran's right index finger disability is manifested by complaints of pain during the range of motion and upon repetitive use throughout the course of this appeal; the record is negative for ankylosis or X-ray evidence of arthritis.

6.  The Veteran's left little finger disability manifested as complaints of pain halfway through range of motion and restricted motion throughout the course of this appeal; the record is negative for ankylosis or X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a stroke or its residuals are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303 (2013).

2.  The requirements for entitlement to service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.310.

3.  The requirements for entitlement to service connection for residuals of right eye tumor are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 3.6(a),(c)(3), 3.159, 3.303.

4.  The requirements for entitlement to service connection for a disability manifested by tooth and gum problems, to include loss of teeth, other than numbers 8 and 9, and TMJ are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

5.  The criteria for a 10 percent rating for the residuals of a fracture of the right index finger have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1--4.10, 4.20, 4.21, 4.27, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5222, 5223, 5229 (2013).

6.   The criteria for a 10 percent rating for the residuals of a fracture of the left little finger have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1--4.10, 4.20, 4.21, 4.27, 4.40, 4.59, 4.71a, DCs 5003, 5010, 5223, 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice regarding all issues on appeal in a March 2005 letter.  This letter provided notice as to what evidence was required to substantiate his claims and informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies. This letter provided proper pre-adjudication notice under Pelegrini.

The Veteran has substantiated his status as a veteran.  The first and second elements of Dingess notice was provided in the pre-adjudication March 2005 letter.  The remaining elements of Dingess notice were provided in an April 2008 letter and the January 2010 supplemental statement of the case (SSOC). 

The SSOC could not provide VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It did, however, provide actual knowledge to the Veteran.  The Veteran had a meaningful opportunity to participate in the adjudication of the claims after the notice was provided.  In this regard, his representative submitted additional argument in May 2011, the Veteran submitted additional evidence in May 2011 and June 2011, and his representative submitted additional argument in March 2013.

A notice error can be cured by actual knowledge of the information on the part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The April 2008 letter and SSOC did provide actual knowledge of the criteria required to establish the degree of disability and the effective date following a grant of service connection, and the Veteran has had the opportunity over the years to submit argument and evidence subsequent to receiving the notice.  The Veteran had a meaningful opportunity to participate in the adjudication of his claim and was not prejudiced.  In addition, the Veteran has not claimed prejudice from this notice defect.  Thus, any VCAA notice error in regard to the Veteran's claim for service connection is deemed harmless and does not preclude appellate consideration of the claimant's claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2008 hearing, the issues on appeal were identified, and the undersigned solicited information as to treatment, and findings related to the claimed disabilities.  The Board also held the record open for submission of additional evidence, and then remanded the claims to obtain evidence expected to assist the Veteran in substantiating the claims.  The Board thereby fulfilled its duty under Bryant.  Hence, all notice requirements were met.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the claims decided herein.  The Veteran's service treatment records extant, VA treatment records and various private treatment records have been obtained.  He has been afforded VA examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's statements and treatment records, are sufficient for appellate review purposes.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board's most recent remand directed the AMC/RO to obtain verification of the Veteran's tours of active duty for training (ACDUTRA) and inactive duty for training (IACDUTRA) for the Calendar Year 2001, and to obtain clarification of nexus opinions rendered by the medical examiners.  The AMC/RO obtained the verification of service as directed, and issued a Formal Finding of Unavailability of additional service treatment records generated by one of the Veteran's reserve units.  The additional medical opinions were also obtained.  Neither the Veteran nor his representative asserts there are additional records or evidence to be obtained.  Thus, the Board finds VA has complied with the duty to assist the Veteran with his claim.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c), ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for chronic diseases, such as arthritis or malignant tumors, is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 701 F.3d 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, 38 C.F.R. § 3.310, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is potentially more favorable to the Veteran).

Stroke Residuals

In addition to the requirements for service connection set forth above, certain chronic diseases such as stroke residuals (as a brain hemorrhage) are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Presumptive periods do not, however, apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Analysis

Although the Veteran's private and VA outpatient records note various dates for his history of a stroke, VA outpatient records include the report of a June 4, 2001, MRI that revealed a small infarct at the right basal ganglia.  The impression was status post-stroke.  The MRI was conducted on June 4, 2001.  Service treatment records of the Veteran's reserve unit also note he sustained the stroke in June 2001.

Pursuant to the Board's April 2013 remand, the AMC obtained the records of the Veteran's ACDUTRA tours for 2001.  The Veteran's service personnel records note he was slated to begin a tour on June 8, 2001.  No other tours for 2001 are noted.  Thus, the Veteran was not in active service or ACDUTRA when he sustained his stroke.  

The Veteran has also asserted his stroke was caused by sarcoidosis.  This raises the question of entitlement to service connection on a secondary basis.

The Board remanded for an examination and nexus opinion.  The November 2011 examination report notes the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's most recent chest X-ray in November 2011 showed no evidence of sarcoidosis, and his PFT in December 2011 was within normal limits.  The examiner noted further that causes of stroke include hypertension, birth control pills, atrial fibrillation, carotid stenosis, and brain aneurysm.  The examiner opined sarcoidosis does not cause stroke.

The examiner reported consideration of an accurate history and provided a rationale for the nexus opinion.  The opinion was definitive.  Hence, the Board finds the examination and the examiner's opinion is adequate and probative.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  

The Board acknowledges the Veteran is competent to report what an examiner told him.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, his reports must be tested for accuracy and reliability where deemed credible.  The Board does not doubt the sincerity of the Veteran's belief in what he was told or what he recalls; but, the documentary evidence of record shows he is mistaken.  The service personnel records clearly note that while he was slated to perform a tour of ACDUTRA in June 2001, his orders were not effective until several days after the June 2001 MRI that revealed evidence of his stroke.

In light of the above, the weight of the evidence is against a nexus between his stroke residuals and his active service or between the stroke and his service-connected sarcoidosis.  Thus, the Board is constrained to find the preponderance of the evidence of record is against the claim.  38 C.F.R. §§ 3.303, 3.310.

Asthma

Analysis

At the hearing, the Veteran testified that VA practitioners had told him his asthma was a side effect of his sarcoidosis.  Service connection is in effect for sarcoidosis.  The medical evidence of record notes the Veteran was diagnosed with asthma in 1999.  Hence, a current disability and a service connected disability to which it could potentially be linked have been demonstrated.

The November 2011 respiratory examination report reflects the examiner noted the causes of asthma included allergies, tobacco smoke, and genes.  He opined sarcoidosis does not cause asthma and would not cause asthma.

The examiner did not, however, address whether the Veteran's sarcoidosis aggravated his asthma.  Hence, the Board remanded so an examiner could address that facet of the claim.

The October 2013 examination report reflects the examiner opined the Veteran's sarcoidosis did not aggravate his asthma.  The examiner noted that, while sarcoidosis can cause symptoms similar to asthma such as dyspnea, multiple medical sources clearly state that it cannot cause asthma.  The Veteran was diagnosed with stage I sarcoidosis based on bronchoscopic biopsy of hilar node that showed non-caseinating granulomatous disease.  Multiple lung examinations, chest X-ray, and CT of the chest since that date have failed to show pulmonary sarcoid lesions.  The last notation of lymph node enlargement in the hilum dates to 2000 and this shows fibrocalcification scars in that area only.  There have been no new lesions since that time.

The examiner noted asthma is a disease of the small airways that typically shows on pulmonary function as responding to bronchodilators.  It is not a disease of the large airways that cluster in the hilar region.  Pulmonary fibrosis has not been found on PFT as is seen in severe sarcoid disease.  More than 50 percent of the patients diagnosed with sarcoidosis have minimal or no disease after the original outbreak.  Since no patchy infiltrate or granuloma has been found on imaging, the examiner opined pulmonary sarcoidosis can most likely be called minimal in the Veteran's instance.  A search of the current medical literature had failed to demonstrate any cases where sarcoidosis made underlying asthma worsen permanently.  Thus, the examiner opined there was no causal or aggravating relationship between the Veteran's service-connected sarcoidosis and asthma.

This opinion considered an accurate history was definitive and supported by the evidence of record.  It is thus, highly probative.  While the Veteran is competent to report what his doctors told him; his report is less probative because there is no rationale for the reported opinion.

In light of the above, the weight of the evidence is against a causal or aggravating nexus between The Veteran's asthma and his service-connected sarcoidosis.  There is also no evidence or contention that the current asthma is a direct result of a disease or injury in service.  Thus, the Board is constrained deny the claim.  38 C.F.R. § 3.310.

Residuals of Right Eye Tumor

Analysis

Service treatment records dated in August 1977 note that a 2-centimeter laceration above the right eye was sutured.  There is no indication of the presence or removal of a tumor.  The July 1979 Report of Medical Examination for Separation notes the Veteran's ocular area and his eyes were assessed as normal.

At the hearing, the Veteran testified VA practitioners removed a tumor from the corner of his right eye, and that they told him he would go blind if it was not removed.  He testified further that the pathology report showed it was related to his sarcoidosis.  See Hearing Transcript, p. 24.

The November 2011 respiratory examination report reflects the examiner's acknowledgment that the Veteran's sarcoidosis was diagnosed in part by a lesion that was removed from the medial corner of his right eye in 1982.  The examiner noted further that the pathology examination of tissue from the lesion tested positive for sarcoidosis.  The examiner noted further, however, that the Veteran had no further recurrence of a skin lesion around his right eye.

The December 2011 eye examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the current eye diagnosis of record is chronic uveitis.  The Veteran reported the removal of the lesion in 1982.

Physical examination revealed uncorrected and corrected visual acuity of 20/40 or better in each eye.  Further, the objective findings on clinical examination did not reveal any ocular tumor or mass.  The examiner noted his review of the claims file did not reveal evidence of a removal of a mass or tumor of the eye or the orbit.  The examiner noted further that the Veteran may have been referring to the documented removal of a mass from the nasal bridge which he may have mistaken for a tumor.  If that was the case, the examiner noted, an ENT practitioner should be consulted.

The Board remanded the case again for an ENT examination.  See Daves v. Nicholson, 21 Vet. App. 46 (2007) Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  In addition to the question of a tumor/mass residual, the Board also asked the examiner to opine whether previously right-eye ptosis is a residual of the Veteran's stroke.  In light of the Board's decision above on the stroke, however, that facet is no longer material to the appeal. 

The October 2013 eye examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted there was no disorder present other than refractive error.  The examiner also noted examination revealed no right eye ptosis.  Further, the examiner noted the applicable medical literature did not support a connection between a right basal ganglia infarct and a right eyelid ptosis.

VA received the Veteran's current claim for entitlement to service connection in November 2004.  In order to satisfy the current disability requirement, there must be a showing of the disability at some point proximate to the filing of the current claim rather than in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (current disability requirement could be satisfied by a diagnosis shortly before the current claim was filed.  The findings in 1977 and 1982 would be too remote from the current claim to show a current disability.  There is no other evidence of a current right eye disability, other than the Veteran's report related to the nasal condition rather than the eye.  Hence, the Board is constrained to find the preponderance of the evidence is against finding a current disability or that the claim.  38 C.F.R. § 3.303.

Dental Disorder and Loss of Teeth

Legal Requirements

Missing teeth may be compensable for rating purposes under Diagnostic Code (DC) 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  The Note immediately following, however, states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, DC 9913.  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010); see also 38 C.F.R. § 3.306(b)(1); VAOPGCPREC No. 5-97, 62 Fed. Reg. 15,566 (1997). 

Analysis

A February 2013 rating decision granted service connection for the loss of teeth numbers 8 and 9 due to trauma.  Hence, those teeth are not in issue.

The Veteran asserts his loss of teeth, to include his gum disease, was caused by drinking contaminated water when he served in Turkey.
The January 2012 dental examination report reflects the examiner conducted a review of the claims file as part of the examination.  The report notes the Veteran reported he had 15 teeth extracted during his active service due to pyorrhea and gum disease.  He reported further that he experienced TMJ pain in 1978, and he was issued an occlusion guard to help with grinding.  The Veteran reported continued jaw pain on a monthly basis.

Physical examination revealed no loss of bone, or loss of teeth due to loss of substance or body of maxilla or mandible.  The examiner noted that there was no speech difficulty.  Examination of the TMJ revealed no limitation of motion, crepitus, or pain on motion.  Radiograph showed no abnormality in the TMJ complex.  In light of the findings on examination and review of the Veteran's dental history, the examiner opined there was not at least a 50-percent probability that any dental disorder is causally linked to active service, and the extraction of his teeth was due to periodontal disease.

The examiner's noted rationale was that periodontal (gum) disease is an inflammatory process by which bacteria cause inflammation of the gums and breakdown of the bone and connective tissue around the teeth.  Teeth that have long-standing periodontal disease become mobile and at risk for infection.  If severe enough, the teeth affected must be extracted.  The risk factors for gum disease include smoking, diabetes, genetic, and hormonal change.  The examiner noted tainted water does not cause periodontal disease.

The Board finds the examiner's rational is supported by the evidence of record.  Hence it is adequate for review.  See Nieves-Rodriguez, 22 Vet. App. 295.

Upon the prior review of the Veteran's appeal, the Board noted the documents in the claims file did not include all of the clinical findings at the January 2012 examination, or the examiner's consideration of the Veteran's lay reports of in-service onset of his symptoms.  Thus, the Board remanded for the documentation on which the examiner based his opinion.  The full examination report, which is now in the claims file, reflects the examiner noted and considered them.  Further, another examination was conducted in September 2013.  The examination report reflects the examination revealed no current TMJ condition.  The examination was normal.

The Veteran has not reported that additional tooth loss resulted from in-service trauma and he lacks the medical expertise to say that his tooth loss was due to causes other than periodontal disease.  CF. Jandreau, 492 F. 3d 1372.

In light of all of the above, the Board finds the preponderance of the evidence shows the Veteran's in-service loss of teeth, other than numbers 8 and 9, was due to periodontal disease.  This is not considered by applicable regulation to be as a result of trauma or loss of bone, etc.  38 C.F.R. § 4.150, DC 9913 Note.  Further, the findings on examination revealed no current TMJ disorder.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 4.150, DC 9913 Note.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Right Index Finger and Left Little Finger

No additional relevant evidence has been received with regard to these issues since the Board's October 2011 decision; except that records were received showing the Veteran had stopped working in October 2013.

A July 2005 VA examination reflects the Veteran's reports of right index finger discomfort after heavy repetitive use as well as fleeting episodes where the tip of this finger appeared to "lock up;" these episodes occurred once every two months.  Occasional flare-ups of the left little finger with cold weather or prolonged pressure on that finger were also reported.  He was able to complete all usual activities without any problems at all in regards to both of his hands.  He was right-handed.  

Physical examination found that he was able to approximate the tips of his fingers to the transverse crease of the palm with all of his fingers.  Normal grip strength was demonstrated bilaterally as "5/5."  There was no evidence of ankylosis in any of his finger joints.  Fingers demonstrated full pain-free range of motion, with PIP flexion to 110 degrees, MP flexion to 90 degrees and DIP flexion to 70 degrees.  

Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An accompanying right hand X-ray was normal and a left hand X-ray reveals a possible old chip fracture ventral to the proximal interphalangeal joint of the third finger at the sesamoid bone.  Following this examination, diagnoses of a healed tuft fracture to the right index finger and a healed fracture of the left little finger were made.  The examiner noted that there was no significant radiographic abnormality in either of these fingers.

In a June 2008 hearing, the Veteran testified that his right hand locked up when doing such activities as typing or writing.  These symptoms interfered with the administrative work required at his job but did not result in time lost.  He had been told he had arthritis in his hands.  His current symptoms included decreased flexion, increased pain, fatigueability and lack of coordination on repetitive use.  He was able to move his fingers but was not able to touch the palm of his hand.  Pain began about half way through his range of motion.

A compensable rating for the Veteran's right index finger disability would require a gap of one inch or more between the fingertip and the proximal transverse area of the crease of the palm with the finger flexed to the extent possible, extension limited by more than 30 degree or X-ray evidence of arthritis in one minor joint group.  The Veteran testified during his June 2008 hearing that he was not able to touch the palm of his hand and that he had pain throughout the range of motion of his right index finger and on repetitive use.  

VA policy is to compensate actually painful motion at least the minimum compensable level.  38 C.F.R. § 4.59.  Applying all reasonable doubt, a rating of 10 percent for the Veteran's right index finger disability is warranted.  38 C.F.R. § 4.71a, DC 5229.  A higher rating is not warranted as the evidence is negative for ankylosis or amputation of the right index finger.  38 C.F.R. § 4.71a, DCs 5222, 5223.

Limitation of motion of the little finger warrants a noncompensable rating.  Diagnostic Code 5230.  A compensable rating for the Veteran's left little finger disability would require ankylosis or amputation.  The VA examination was negative for ankylosis and the Veteran has testified that he retained range of motion in his finger.  There is no evidence of amputation.  A compensable rating is therefore not warranted for any period during the course of this appeal.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5230.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Extraschedular Consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The Veteran's finger disabilities have manifested as described above during the course of the appeal.  There were no reported periods of hospitalization attributed to these service-connected disabilities during this appellate period and the Veteran has reported losing no work time due to these disabilities.  The Veteran's symptoms are contemplated by the Rating Schedule.  Hence, referral for consideration of an extraschedular rating is not warranted under the holding in Thun.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran has reported working as a cargo loader at an airfield through October 2013.  He has not reported that he stopped working due to the effects of the service connected disabilities.  Further consideration of TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).



ORDER

Entitlement to service connection for a spot on the brain, claimed as a possible residual of a stroke, including as secondary to sarcoidosis, is denied.

Entitlement to service connection for asthma, including as secondary to sarcoidosis, is denied.

Entitlement to service connection for residuals of a right eye tumor is denied.

Entitlement to service connection for a disability manifested by tooth and gum problems, to include loss of teeth and TMJ, is denied.

Entitlement to a 10 percent rating for the residuals of a fracture of the right index finger is granted.

Entitlement to a compensable rating for residuals of a fracture of the left little finger is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


